Citation Nr: 1609519	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  04-37 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether the Appellant is entitled to recognition by the Department of Veterans Affairs (VA) as a surviving spouse for purposes of establishing basic eligibility to VA death benefits.
2.  Entitlement to service connection for the cause of death for the purpose of receiving Dependency and Indemnity Compensation.
3.  Entitlement to service connection for hypertension and residuals of a cerebrovascular accident (CVA) for the purpose of accrued benefits. 
4.  Entitlement to service connection for hearing loss for the purpose of accrued benefits. 
5.  Entitlement to service connection for tinnitus for the purpose of accrued benefits. 
6.  Entitlement to service connection for bronchitis for the purpose of accrued benefits. 
7.  Entitlement to service connection for sinusitis for the purpose of accrued benefits. 
8.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. D.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The decedent (M.D.T.) was a Naval Reservist, who served on active duty for training (ACDUTRA) from March 16, 1962, to September 15, 1962; from July 1, 1964, to September 30, 1964; and again between July 1, 1965, and September 30, 1965.  He also performed periods of inactive duty for training (INACDUTRA) between 1961 and 1969, and was discharged from the Navy reserves in September 1969.  The Appellant (B.A.E.) claims entitlement to VA death benefits as the decedent's surviving spouse.

Historically, the claims of entitlement to service connection for hypertension and residuals of a cardiovascular accident (CVA) were denied as not well-grounded in a July 1999 Board decision.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court), which, in a January 2001 order, vacated that Board decision because the enactment of the Veterans Claims Assistance Act of 2000 (VCAA) eliminated the concept of a well-grounded claim.  In August 2001, the Board remanded those claims.  However, prior to the return of this case to Board, the decedent died in January 2003.

In a December 2003 rating decision, the RO denied service connection for hearing loss, tinnitus, bronchitis, and sinusitis, for accrued benefits purposes, and also denied service connection for the cause of death for the purpose of receiving Dependency and Indemnity Compensation.

One of the issues before the Board is the Appellant's marital status at the time of the decedent's death.

In April 2007 and October 2009, the Board remanded the claims for further development.

In February 2011, the Appellant appeared at a videoconference hearing before a Veterans Law Judge. A transcript of the hearing is in the record. She was later notified that the presiding Veterans Law Judge was no longer employed by the Board, and that she had the opportunity to testify before another Veterans Law Judge if she so chose. However, she did not.

Thereafter, the Board again remanded the claims in March 2011 for further development.

The issues of entitlement to service connection for sinusitis for accrued benefits purposes, and entitlement to burial benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  The decedent was a Naval Reservist; he had no active duty but he served on ACDUTRA from March 16, 1962 to September 15, 1962; between July 1964 and September 1964; and again between July 1, 1965, and September 30, 1965; and he had periods of INACDUTRA between 1961 and 1969. 
2.  The Appellant and the decedent were married in September 1978; a divorce decree shows that they were divorced in the State of Nevada in November 1998; they never remarried; and the decedent died in January 2003. 
3.  Despite statements and testimony concerning residency in Nevada, the divorce decree is not shown to be invalid.
4.  The Certificate of Death establishes that the decedent died in January 2003 due to a cerebrovascular accident as a result of (nonservice-connected) hypertension.  Other conditions contributing to his death but not the underlying cause of his death were prostate cancer and depression.
4.  At the time of his death in January 2003, the decedent was not service connected for any disability.
5.  The decedent did not sustain a cerebrovascular accident until years after termination of his service in the Navy reserves, and hypertension is shown to have first manifested between his second and third periods of ACDUTRA, and was not aggravated during that period of ACDUTRA. 
6.  The decedent's hearing acuity, as shown by audiometric testing during the reserves, revealed no hearing loss disability in either ear by VA standards, and a hearing loss disability by VA standards is not shown at any time. 
7.  Tinnitus is not shown at any time. 
8.  The decedent had a chronic cough during his service in the reserves but bronchitis is not shown at any time. 


CONCLUSIONS OF LAW

1.  The criteria for recognition of the Appellant as a surviving spouse for purposes of establishing basic eligibility to VA death benefits are not met.  U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 3.50, 3.52 (2015). 
2.  The criteria for establishing service connection for the cause of death are not met.  U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2015). 
3.  The criteria for establishing service connection for hypertension and residuals of a cerebrovascular accident for purposes of accrued benefits are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000 (2015). 
4.  The criteria for establishing service connection for a hearing loss disability for the purpose of accrued benefits are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000 (2015). 
5.  The criteria for establishing service connection for tinnitus for the purpose of accrued benefits are not met.  38 U.S.C.A. §§ 1101, 1110, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2015). 
6.  The criteria for establishing service connection for bronchitis for the purpose of accrued benefits are not met.  38 U.S.C.A. §§ 1101, 1110, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
The VCAA imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). VCAA notice was intended to be provided prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication, e.g., in a supplemental statement of the case (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). In service connection claims, a claimant is to be informed of five elements: (1) veteran status, (2) existence of a disability, (3) a connection between a veteran's service and the disability (or a service-connected disorder), (4) degree of disability, and (5) effective date of any grant. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
With respect to the matter of service connection for the cause of death, the Board notes that in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court determined that, when adjudicating a claim for service connection for the cause of a veteran's death, VA must perform a different analysis depending upon whether a veteran was service-connected for a disability during his or her lifetime. The Court concluded that, in general, § 5103(a) notice for a claim for service connection for the cause of death must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation claim based on a condition not yet service-connected. 
By RO letter in September 2003, and again in January 2005, the Appellant was notified of how to substantiate her claim for Dependency and Indemnity Compensation (DIC) based on service-connected death and of the respective evidence gathering duties. 
The Board remanded this case in April 2007 to provide the Appellant with a Statement of the Case (SOC) as to claims for burial benefits and accrued benefits. See Manlincon v. West, 12 Vet. App. 238(1999). This action was done and the appeals as to those matters have been perfected. Also, the Appellant was to be notified of what was needed to qualify as a surviving spouse and thus a proper claimant for the purpose of receiving DIC benefits based on the claim of service connection for the cause of death. This action also has been done. 
Pursuant to the March 2011 Board remand the Appellant was provided with VCAA notice which was compliant with the holding in Hupp. The prior notice as to this matter was sent prior to the decision in Hupp.  
The case was remanded in October 2009 because the Appellant requested the opportunity to testify in support of her claims. She did so in February 2011.
Thereafter, the Board again remanded the claims in March 2011 for further development to provide appropriate notice under the VCAA as to the claims for service connection for the purpose of accrued benefits, to obtain evidence relative to the Appellant's divorce from the decedent, and obtain VA clinical records. All of this has also been done.  
By letter in May 2007, following the April 2007 Board remand, the Appellant was provided appropriate VCAA notice as to the claims for spousal recognition, accrued benefits, and burial benefits. Although that letter was returned as undeliverable, the Appellant subsequently acknowledged, in VA Form 21-4138, Statement in Support of Claim in May 2008 that she had, in fact, received such notice. 
In any event, as to the issue of whether the Appellant may be recognized by VA as the surviving spouse of the decedent, this issue is one in which the law is dispositive. See Sabonis v. Brown, 6 Vet. App. 426 (1994). Since the Appellant does not have the required relationship to qualify as a surviving spouse, as will be discussed below, she has not attained the status of a proper claimant.  Thus, as a matter of law, the Appellant has no legal standing regarding a claim of DIC based on service-connected death.  Under such circumstances, the VCAA does not apply to this discrete claim. See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (holding that VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).

Duty to Assist
As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  The decedent's service treatment records (STRs) and VA treatment records have been obtained. Also, all available records of postservice treatment of the decedent are of record. In this regard, the decedent and the Appellant, at various times, indicated that records of Dr. V. B., who had treated the decedent during his service in the reserves, could not be obtained; nor could records concerning the decedent's health while he was enrolled in college. 
In 2011 and 2012 extensive efforts were made to obtain additional private clinical records and the Appellant was apprised of the efforts made. 
The decedent and others testified in support of his claims in February 1997 at an RO hearing, and the Appellant testified before a Veterans Law Judge in February 2011. 38 C.F.R. § 3.103(c) requires that one presiding at a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). At the hearings the issues were identified and at the respective hearings the representative and those presiding at the hearings specifically elicited testimony relevant clinical history and needed elements for the various claims, including the Appellant's status as a surviving spouse. While neither the RO hearing officer nor the VLJ specifically suggested the submission of any evidence that may have been overlooked, the case was remanded several times for additional development. 
In VA Form 21-4138, Statement in Support of Claim in October 2003, the Appellant stated that she had no further medical information to send and she believed that VA had all needed records.  She again reported that she had no additional evidence or information to submit, even as early as March 2005, and after submitting her marriage certificate; again in September 2009, July 2011, and March 2015.  See Bryant v. Shinseki, Vet. App. at 488, 498-99.
Lastly, the Appellant states that the decedent died without having been afforded a VA examination as to his claim of service connection for hypertension and residuals of a CVA, which denied him due process. In this regard, following the Board's July 1999 denial of those claims, the Court vacated that Board decision and remanded the case for compliance with the recently enacted VCAA, but did not specify or require that VA provide the decedent with an examination, and the Board subsequently did not request one in the August 2001 remand to the RO. However, the decedent, even with the assistance of the Appellant, was free to obtain his own medical opinion regarding this matter; however, he did not do so. Thus, there has been no denial of due process. 
As there is neither an indication that the Appellant was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance. 

Background
The service personnel records show that the decedent entered the Navy reserves on October 1, 1961. He served on ACDUTRA from March 16, 1962, to September 15, 1962; from July 1, 1964, to September 30, 1964; and again between July 1, 1965, and September 30, 1965. He also had periods of INACDUTRA between 1961 and 1969. He was given an honorable discharge from the Navy reserves on September 30, 1969.  
The July 1961 examination for entrance into the Navy reserves reveals no disability.  For instance, although audiometric testing was not conducted, the testing of his hearing by the whispered and spoken voice was 15/15 in each ear. His blood pressure was 132/74. In an adjunct medical history questionnaire, the decedent denied a history of high blood pressure. It was reported that the decedent had had whooping cough, hay fever, and at the age of 6 or 7 lancing of his ears. 
The service treatment records show the decedent was examined in January 1962 prior to a period of ACDUTRA. The heart and cardiovascular system were normal. Testing of his hearing by the whispered and spoken voice was 15/15 in each ear; audiometric testing was not conducted. His blood pressure was 134/70. He denied a history of high blood pressure in the report of medical history. It was reported that the decedent had had whooping cough, hay fever, and at the age of 6 or 7 lancing of his ears. 
He also underwent a medical examination in September 1962 prior to separation from 6 months of ACDUTRA. The heart and cardiovascular system were normal. His blood pressure was 128/66. Testing of his hearing by the whispered and spoken voice was 15/15 in each ear; audiometric testing was not conducted. In an adjunct medical history questionnaire he denied a history of high blood pressure. It was reported that he had had frequent colds, sinusitis, chronic cough, and serous otitis while in Memphis from March to September 1962, and continued to have a slightly persistent cough which was not considered to be disqualifying. 
The deceased underwent an annual service medical examination in July 1964. The heart and cardiovascular system were normal.  His blood pressure was 140/80. Testing of his hearing by the whispered and spoken voice was 15/15 in each ear. Audiometric testing threshold levels at the specific frequencies (in Hertz (Hz) in decibels (dbs) were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15 (30)
15 (25)
10 (20)
10 (20)
20 (25)
Left Ear
10 (25)
5 (25)
15 (35)
10 (20)
25 (30

Prior to October 31, 1967, service department audiometric tests and VA audiometric tests prior to June 30, 1966 were in "ASA" units.  The figures in parentheses represent the conversion to the current "ISO" units, which is the standard used in 38 C.F.R. § 3.385.
The report of medical history indicates that there were no changes since the September 1962 examination. 
The decedent also underwent an annual service medical examination in August 1965. The heart and cardiovascular system were normal except for occasional musical rales.  His blood pressure was 138/88. Testing of his hearing by the whispered and spoken voice was 15/15 in each ear. Audiometric testing threshold levels at the specific frequencies (in Hertz (Hz) in decibels (dbs) were as follows: 


Hertz
500
1,000
2,000
3,000
4,000
Right Ear
10 (25)
5 (15)
5 (15)
5 (15) 
10 (15)
Left Ear
5 (20)
0 (10)
10 (20)
0 (10)
20 (25)

In an adjunct medical history questionnaire the decedent reported a history of high blood pressure, and reported having or having had whooping cough; ear, nose or throat trouble; running ears; chronic or frequent colds; sinusitis; hay fever; and a chronic cough. He reported that in addition to having had his ears lanced at the age of 6 or 7, he had had an operation on his nose. He had had running ears in his childhood and since then had had sinus trouble which was aggravated at times.  He had a deviated septum for which an operation had been advised. He stated that he had been receiving treatment for high blood pressure and heart palpitations by V. B., MD, for six months (i.e., prior to commencing ACDUTRA in July 1965). He did not know the nature of any medication. However, a handwritten notation indicates that as of May 7, 1965 he was on Reserpine, T.I.D. and Valium, T.I.D. (2 mgs.) for control of hypertension. 
On annual examination in June 1966, the decedent was found to have a deviated septum to the left which was not considered disqualifying. His blood pressure was 144/90. Audiometric testing threshold levels in decibels were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
5 (20)
5 (15)
0 (10)
5 (15)
15 (20)
Left Ear
0 (15)
0 (10)
5 (15)
0 (10)
20 (25)

In an adjunct medical history questionnaire he reported a history of high blood pressure, and reported having or having had whooping cough; ear, nose or throat trouble; running ears; chronic or frequent colds; sinusitis; hay fever; and a chronic cough.  He was noted to be taking medication for hypertension and Valium for nervous trouble. Surgery was scheduled in one month for a deviated nasal septum. His high blood pressure was not considered disqualifying. 
On examination for retention in the reserves in June 1967 his blood pressure was initially 180/100. A second blood pressure reading was 178/100. It was noted that he was to be placed in category "E" for three months. A letter was to be obtained from his physician. Audiometric testing threshold levels in decibels were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15 (30)
10 (20)
0 (15)
0 (10)
10 (15)
Left Ear
10 (25)
0 (10)
10 (20)
0 (10)
10 (15)

It was stated that he was qualified for duties as an air crewman but not for all duties of his rate at sea and for foreign service. 
In an adjunct medical history questionnaire it was reported that he had been under a physician's care for high blood pressure and had been severely restricted in his activities. He was reported to have seasonal hay fever, chronic colds, as well as shortness of breath (SOB) with occasional chest pain on exertion. He had reportedly been treated for hypertension for 3 years by taking Reserpine. 
On examination for retention in the reserves in November 1967 his blood pressure was 144/98.  Audiometric testing threshold levels in decibels were as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
10
5
-5
0
15
Left Ear
0
0
5
-5
25

It was reported that the decedent was being treated by Dr. V. B. for poorly controlled hypertension. His prognosis was guarded because of a poor response. A summary of defects was poorly controlled hypertension, premature ventricular contractions, and obesity. He was found not to be qualified for retention in the reserves. 
In an adjunct medical history questionnaire it was reported that the decedent had a significant history of high blood pressure, poorly controlled with medication, and obesity, and was physically disabled, having to restrict his activities. 
Associated with the service treatment records is a November 1967 statement from Dr. V. B., who reported that on examination on January 11, 1965, the decedent had been found to have blood pressure of 150/100. Since then, there had been a progressive rise in blood pressure. In February 1967 it was 172/108.  On examination on November 17, 1967, it was 186/114. On all occasions he had been overweight. The November 1967 examination found evidence of cardiac hypertrophy and premature ventricular contractions. He had been on Ismelin for the last 6 months with only moderate control. His prognosis was guarded. 
His health record was closed in December 1967. 
The record evidence contains a marriage certificate that shows the Appellant and the decedent were married on September [redacted], 1978. 
The information received in January 1996 discloses that the decedent had been hospitalized at the North Colorado Medical Center, Northridge Hospital, Beverly Manor, and VA Sepulveda Nursing Home. In February 1996, the RO request all of the decedent's medical records from the North Colorado Medical Center, the Methodist Hospital of Southern California, and the Northridge Hospital Medical Center.  In March 1996 records of the Beverly Manor were requested. 
The records from the Arcadia Methodist Hospital reflect treatment, therapy, and evaluation of the decedent in 1994 and 1995 following his 1994 stroke. These records do not relate any claimed disability to his military service but do indicate that he had a history of hypertension, adult onset diabetes mellitus, depression; as well as a back injury from a 1968 automobile accident. 
The records from the Methodist Hospital of Southern California in 1995 show that the decedent had a CVA in 1994. He was given medication for depression, and he had a confirmed history of diabetes, hypertension, and heart disease. They do not relate any claimed disability to his military service but do indicate that he had a history of hypertension, adult onset diabetes mellitus, and depression. 
The records from the Northridge Hospital Medical Center include a discharge of hospitalization in January and February 1995 which shows that the decedent had been informed several times over the past few years that he had hypertension, but he was not on any medication. A January 10, 1995, clinical record specifically noted that he did not have any problem hearing. However, on physical examination at that time it was reported that his hearing was moderately decreased in the left ear to finger rubbing, and that Weber's test and Rinne's test lateralized to the right. On neurologic evaluation, as to the 8th cranial nerve, it was noted that he had decreased hearing in the left ear. A January 10, 1995, Internal Medicine Consultation shows that he was initially told he had hypertension approximately 15 years ago but he had never taken medication or received routine follow-up. He denied severe nasal congestion but had occasional stuffiness of his nose, and rhinitis. He had no history of tinnitus, ear infections or sinus infections. He had a tendency to develop respiratory infections and bronchitis once or twice a year, which required antibiotics. On physical examination his hearing was reported to be normal. His sinuses were nontender. His lungs were clear to auscultation. 
The records from the North Colorado Medical Center reflect treatment since January 1995 for diabetes, hypertension, arteriosclerotic heart disease, depression, and obesity. 
The records from the Sepulveda VA Medical Center of 1995 and 1996 also show continued treatment, therapy, and evaluation of the decedent following his 1994 stroke. They do not relate any claimed disability to his military service but do indicate that he had a history of hypertension, adult onset diabetes mellitus, and depression. 
In the decedent's initial VA claim, received in October 1995, he reported that he had only been married once, and was currently married to the appellant. He claimed service connection for hypertension which had been treated in 1969 at the Los Alamitos, California, Naval infirmary. He related having been treated by a Dr. Byrd, Dr. Vanis at the Acadia Methodist Hospital in Acadia, California; and in 1995 at Beverly Manor in Canoga Park. 
In an attached letter the decedent stated that he had served from 1962 to 1969 and that his hypertension did not exist until shortly before his service discharge. It had been found on an examination at Los Alamitos, California, in preparation for a tour of duty in Vietnam and he was told that his hypertension was the "reason for my discharge." He now had left-sided weakness since a December 1994 stroke which was due to his hypertension. He had been in a VA Nursing Home Care Unit since July 1995. 
In February 1997 the Medical Records Department of the University of Southern California Student Health and Counseling Services reported that records from that facility were no longer available. 
In a February 1997 letter the decedent reported that while on "active duty weekend" he had a physical to determine whether he was to go to Vietnam but the examination found that he had high blood pressure, and even after resting in the barracks another examination found he had high blood pressure, as a result of which it was determined that he was to be given a medical discharge for that reason, despite still having several more years to serve for his reservist enlistment. He later received his discharge papers but was unaware that his discharge was not for medical reasons. 
In a February 1997 statement the Appellant reported having been married to the decedent for 18 years, since 1978. She repeated the substance of the decedent's February 1997 letter but noted that he had not informed other servicemen or his parents about his hypertension when he had been discharged from the reserves. She said that records of the USC Student Health Center for 1956 to 1960 would show that he had high blood pressure. A handwritten notation further states that those records were not kept after 7 years and were no longer available. Dr. V. B., whose license was revoked in 1991, treated him in the 60s and 70s. He had continued to receive treatment for hypertension since 1984. 
In a February 1997 letter the decedent's father stated that decedent had informed him that at one (unspecified) time the decedent had thought that he would be sent to Vietnam but several days later stated, with no explanation, that he would not be sent. A short while later the decedent stated that he would be discharged from the reserves, without providing the father any explanation. 
The decedent testified at the RO in February 1997 in support of claims for service connection for hypertension and residuals of a CVA, stating to the effect that he developed hypertension during a period of ACDUTRA and his service records confirmed that he continued to have hypertension thereafter. He did not recall the specific dates of his ACDUTRA or INACDUTRA. At one point, while on INACDUTRA he had had his blood pressure taken twice and had been informed that he would not be activated for service in Vietnam because he had high blood pressure and he was told he would be given a medical discharge. Thereafter, he had been discharged from service but he did not know if it was a medical discharge.  He had not been given any type of treatment or medication for high blood pressure at that time. He stated that he had been diagnosed with hypertension during that week-end service (i.e., INACDUTRA). 
The decedent's father testified that the decedent had called in mid-summer of 1969 and said that he thought he was going to have to go to Vietnam, and that this had been immediately before his discharge from the Navy reserves. However, he had again called shortly after that and said that he was not going to Vietnam and had been discharged from the Navy reserves. The decedent testified that he could not recall having had any treatment for hypertension at the time he was discharged from the reserves or within one year thereafter. The decedent testified that the Appellant (then the decedent's wife) had not known him at that time. 
The decedent testified that Dr. B. had seen him prior to 1967 but he could not recall if Dr. B. had then diagnosed him with hypertension. There was testimony that VA had attempted to contact "USC" but they only kept records for 7 years and had tried to contact Dr. B. for information relative to 1967 but, as of December 1991, Dr. B. was no longer licensed to practice medicine. Thus, these records could not be obtained. The decedent reaffirmed that his having been told he had high blood pressure had been during a period of "Active Duty weekend." Prior to that time he had not been under any treatment for high blood pressure. He had first seen Dr. B. a "couple of months" after this period service (i.e., "Active Duty weekend"). Dr. B. had tried to have the decedent control the hypertension by regulating his diet. He had first taken medication for high blood pressure after his stroke (CVA) which occurred on December 27, 1994. He had seen Dr. B for about 5 years. Currently, his only treatment was with VA. He also testified that he had not received any military disability pay and when he was discharged he was not advised to apply for VA benefits. The service representative summarized, stating that the decedent was found to have high blood pressure on examination "while on drill" and was then discharged from service. 
Of record is an April 1997 statement from the Appellant indicating that the decedent was tested during an "active weekend" to be called up for service in Vietnam and found to have hypertension, by reason of which he was told he would be medically discharged from the reserves. He had received an early discharge from the reserves and the discharge papers did not indicate that it was a medical discharge or give any reason for his early discharge. Naval physicians had not treated him for hypertension. After his discharge he had seen Dr. V. B. who recommended diet and exercise but the decedent had not followed-up with Dr. V. B. and records of that physician were not available. It was felt that the decedent's 1994 stroke was caused by hypertension and undiagnosed diabetes. 
Of record is a March 1998 "Summary Decree of Divorce" in the State of Nevada, which reflects that (1) the Appellant was the plaintiff, having filed for divorce, and (2) the bonds of matrimony between the Appellant and the decedent were dissolve, having acknowledged that there were no children of the marriage. The decree also ruled on the distribution of properties between the Appellant and the decedent.  Further, the decree ruled that in light of the affidavit of the Appellant and the affidavit of her resident witness, the Court had jurisdiction to render the divorce decree. 
Attached to a December 1998 statement from the Decedent is an article entitled "White-Coat Hypertension," which indicates that some people may experience a surge in blood pressure during a medical examination. 
VA clinical records include a March 1998 clinical notation that the decedent acknowledging that his wife would eventually obtain a divorce so she could get on with her own life, although she stated she would continue to be involved with the decedent. A June 1998 notation stated that the decedent recognized that his wife (the Appellant) would separate and divorce herself from him to seek her own individual interests and work, but would continue to be involved with and be supportive of him. A September 1998 notation stated that the decedent was depressed for multiple reasons, including his wife's divorce. A September 1999 notation stated that the decedent was then being monitored for depression after the death of his father, who had often visited him. His ex-wife visited him and was supportive, but he felt abandoned by her since she had divorced him. 
The decedent's claims for service connection for hearing loss due to noise exposure as a helicopter repairman, for bronchitis, and for sinusitis were received by VA on July 31, 2002. VA Form 21-526, setting forth the claims for service connection for hearing loss as well as tinnitus, was received on September 11, 2002. In response to a question of what other person might be contacted, if needed, the decedent responded with the name of the Appellant; and, in the description of the relationship, the decedent stated that she was a "friend" that received his mail. He further reported that he was divorced, and that he had no dependent children. 
By a letter in December 2002, the decedent was provided notice of what was needed to substantiate the claim for service connection for hypertension and residuals of a CVA, and VA's obligation to assist him in gathering evidence, pursuant to the VCAA. He was also request to provide information as to all health care providers that had treated him. He was informed that records were already on file from VA Medical Center Sepulveda, the Methodist Hospital of Southern California, the Northridge Hospital, the North Colorado Medical Center, and Dr. V. B. and that the RO would obtain any records since 1997 from the Sepulveda VA Medical Center. 
In response, on January 8, 2003, the decedent replied that he had no further evidence or information to submit
VA clinical records include a September 27, 2002, Homeless Initial Assessment which reflects that the decedent was married, and it was noted that his "wife" was not able to care for him because of his medical condition. 
The Appellant's Form 1040, U.S. Individual Income Tax Returns for the years 2002 and 2003, shows that her tax return listed her filing status as "Single." 
The Certificate of Death shows that the decedent died in January 2003 at age 64, and that his marital status at that time was that he was divorced. He died at the West Hills Hospital and Medical Center. The immediate cause of death was listed as intraabdominal sepsis with shock of one day duration due to a urinary tract infection (UTI) of 2 days duration, as a result of a cerebrovascular infarction (or cerebrovascular accident CVA)). The interval between the onset of the CVA and death was reported to be 4 years. Other significant conditions contributing to death but not resulting in the underlying cause of death were prostate cancer and depression. No autopsy was performed. The death certificate reflects that the non-medical information on the death certificate was obtained from the Appellant who was listed as a "Friend" and her mailing address was different from that listed as the decedent's residence. 
The Appellant's application for burial benefits, executed on January 20, 2003, stated that the decedent was buried at the Forest Lawn Memorial Park, which was not a state owned or National cemetery, and that she had not been reimbursed for $2,830.78 for the cost of the burial. 
A funeral bill in January 2003 shows that there were expenses of, in part, $300.00 for transfer of the decedent's body to the funeral home; $395.00 for a casket or alternative container; and $275.00 for an outer burial container. The total of all expenses was $2,830.78, all of which remained unpaid. 
By a letter in December 2003, the Appellant was informed that a claim for accrued benefits was denied.
By a letter of January 2004, the Appellant was notified that VA would not pay her claim for the nonservice-connected burial allowance because: (1) the decedent was not in receipt of nor entitled to disability compensation or pension on the date of death; or (2) the decedent did not have a claim pending on the date of death which would have resulted in entitlement to disability compensation or pension; or (3) at the time of death, the decedent was not hospitalized by VA nor traveling under proper authority and at VA expense for the purpose of examination, treatment or care. 
In VA Form 21-4138, Statement in Support of Claim in January 2004, the Appellant stated that she had been forced to divorce her husband and liquidate their funds just to keep him in a nursing home. 
An April 2004 RO letter informed the Appellant that her claim for a plot or internment allowance had been denied. 
In VA Form 21-4138, Statement in Support of Claim in September 2009, the Appellant stated that she had remained by her husband's side until his death. She had been advised by VA nursing home staff that he could not remain in VA care because their combined assets were over the means threshold. It was suggested that they separate so that he could continue to receive VA care. However, her father-in-law suggested that they get divorced, to which she agreed because a social worker and her father-in-law insisted. She believed that the divorce was not "complete" due to "state jurisdiction," but for VA purposes they were separated in California. 
On VA Form 9, dated in September 2009, the Appellant wrote that "I have never been a resident of Nevada." 
At the February 2011 videoconference hearing, the Appellant testified that she had married the decedent in 1978; and in 1987, they had moved into the house at which she was still living. After his stroke in 1994, the decedent was no longer able to move half of his body. They had sought service connection for the hypertension and CVA in the hope that he could reside at a VA facility. She and the decedent's father (her father-in-law) had gone to Las Vegas, and she had signed some paperwork, but she had, basically, remained taking care of the decedent. Later, the decedent was moved to a nursing home where she continued to visit him. She did not have any formal documentation of her divorce from the State of Nevada. She specifically testified that "I was never a resident there" (i.e., in the State of Nevada).  A service representative observed that, at the time of that hearing, there was no documentation of the divorce decree and that prior to the decedent's entering a nursing home, he had resided, in cohabitation, with the Appellant. The service representative asked for an "independent medical opinion" in regards to the claim for service connection for the cause of the decedent's death. It was conceded that the decedent was not service-connected for any disability during his lifetime. The service representative acknowledged that the Appellant had been informed that to prevail, as to the claim for service connection for the cause of death, that one of the disabilities listed on the death certificate would have to be proven to be related to decedent military service. The service representative specifically noted that the Appellant contended that the fatal hypertension or CVA was related to service. 
The service representative stated that it was contended that the other disabilities for which service connection was sought, for accrued benefits, (hearing loss, tinnitus, bronchitis, and sinusitis) either caused or contributed to the decedent's death (but did not state how). The Appellant stated that the decedent had told her that his hypertension started during the military, when she had not been married to him. Neither the Appellant nor the service representative was aware of any period of ACDUTRA other than in 1962. The decedent was not in the reserves when they were married in 1978. 
Also at the videoconference hearing, Mr. G. D. testified that he had known the decedent and the Appellant since about November 1995 while representing them as a Disabled American Veterans service officer. He stated that the Appellant had been very faithful to the decedent and had seen him every day or 2 to 3 times weekly.  
In August 2011 the Appellant reported that she had always been a resident of California and had filed her state income taxes in California. Following his stroke in 1994, and in 1995, she discovered that the decedent had not file taxes since about 1988 or 1989. She obtained the assistance of someone and that person had helped her to file tax returns separately from that time forward, and under her maiden name. During their marriage, the decedent had advised her to keep credit cards and a bank account under her maiden name, in case something happened to him. Her Social Security card, passport, and bank accounts had always been in her maiden name. In fact, she had always kept her maiden name and had never taken the Decedent's name because she had her own career. Also, the decedent had always worn his wedding ring, and was even buried with it. He had always considered them to be married. 
In October 2015, R. J. reported having been a tenant of the Appellant in California from 1995 to 2001 or 2002. At no time during that period had the Appellant stayed in Nevada. R. J. recalled that when the Appellant's father-in-law and K. S., a VA Social Worker, decided that the Appellant and her husband should separate. Then her father-in-law arranged for a day trip to Las Vegas to meet an attorney. R. J. was not sure of the residency laws in Nevada, but believed that "a day trip" would not qualify for residency. 

Law and Regulations
Governing law provides that VA death benefits, including DIC and death pension, may be paid to the surviving spouse of a veteran if certain requirements are met. 38 U.S.C.A. § 1304, 1310, 1311, 1318, 1541. A claim for death pension, compensation or DIC, by a surviving spouse, child, parent, or apportionee, is deemed to include a claim for any accrued benefits. 38 C.F.R. § 3.152(b), 3.1000(c).  An application for accrued benefits must be filed within one year after the date of the payee's death.  38 C.F.R. § 3.1000(c).
Accrued benefits are defined as periodic monetary benefits authorized under law administered by VA, to which a payee was entitled at his death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); Ralston v. West, 13 Vet. App. 108, 113 (1999). These benefits shall, upon the death, be paid to the living person first listed below: (A) the spouse; (B) the children (in equal shares); (C) the dependent parents (in equal shares).  38 U.S.C.A. §§ 5121(a), 5121(a)(2); 38 C.F.R. § 3.1000(a). In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  Id.  
The Board notes that prior to reaching the merits of the claims for VA death benefits and accrued benefits, it must be determined if the Appellant has standing as a proper claimant to pursue a claim for these VA benefits (i.e., DIC, death pension benefits, accrued benefits) as the "surviving spouse" of the decedent.  In this regard, the Board does not dispute the fact that the Appellant and the decedent were legally married in September 1978.
A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50. To qualify as a surviving spouse, the person's marriage to the Veteran must meet the requirements of either 38 C.F.R. § 3.1(j) or 3.52. 38 C.F.R. § 3.50(b). The Appellant has the burden to establish her status as claimant. See Sandoval v. Brown, 7 Vet. App. 7, 9 (1994), citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

Spousal Recognition
It is undisputed that the Appellant and the decedent were married in 1978, and that a divorce decree was obtained in March 1998 in the State of Nevada and, furthermore, that they never remarried prior to the decedent's death in January 2003. In substance, the Appellant challenges the validity of the divorce decree on the basis that she was never a resident of Nevada.
At the outset, the Board observes and does not doubt that the Appellant remained a part of the life of the decedent for many years after his 1994 stroke and his residency in a California nursing home. Further, there is no evidence that the decedent was ever a resident of Nevada.
The Board has considered the testimony and statements which are to the effect that the Appellant was actively engaged in the life of the decedent prior to his death. She has indicated that neither she nor the decedent ever considered themselves to be divorced. However, weighing against this contention are contemporaneous VA clinical records reflecting the decedent's concern and belief that the Appellant (his then wife) would eventually obtain a divorce. She has attempted to explain that she had used her maiden name and kept credit records and bank accounts in her maiden name during their marriage. However, weighing against this contention are the income tax returns for 2002 and 2003 showing that she filed separately as a single, unmarried individual, together with the decedent's having filed claims for VA compensation and reporting that he was not married, except for a single and isolated record indicating that he was married. 
Nevertheless, the fact remains that the divorce decree in 1998 is prima facie evidence that they were divorced. As to the contention that there was insufficient jurisdiction for a court in Nevada to render a divorce decree because she was not then, and had never been a resident of Nevada, the divorce decree states on its face that affidavits as to jurisdiction, and thus residency, were contained within court records. To assume that the court did not have jurisdiction would require the Board to assume that the Appellant had filed affidavits containing false or fraudulent information in an effort to obtain the divorce. The Board declines to find that there was fraud in this regard. 
If the Appellant believed that the court in Nevada did not have proper jurisdiction and, so the divorce decree was invalid, she was at liberty to file a separate lawsuit in an effort to have the divorce decree nullified. However, she has not done so and there is no indication that she had ever attempted to do so, or plans to do so in the future. 
Accordingly, the Board concludes that the Appellant having been divorced and having never remarried prior to the decedent's death, was not married to the decedent at the time of his death and therefore was not a surviving spouse as defined by 38 U.S.C.A. § 101(3) (West 2014).  See Haynes v. McDonald, 758 F.3d 614 (Fed. Cir. 2015) (explaining that 38 U.S.C. § 101(3) requires that the surviving spouse and the veteran be married at the time of death).  Under the circumstances presented by this case, the law explicitly denies the Appellant entitlement to recognition by VA as a surviving spouse for purposes of establishing basic eligibility to VA death benefits.  Id.

Service Connection for the Cause of Death
When a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA shall pay DIC to such veteran's surviving spouse, children, and parents. 38 U.S.C.A. § 1310(a).  
Under certain circumstances, a surviving spouse who married a veteran after the veteran's service may qualify for pension, compensation, or DIC.  DIC may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, if the surviving spouse was married to the veteran:(1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated, or (2) for 1 year or more, or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 C.F.R. § 3.54(c). 
In this case, and as discussed in detail above, the record evidence establishes that the Appellant was not married to the decedent at the time of his death.  Since the Appellant does not have the required relationship to qualify as a surviving spouse for VA purposes, therefore, she has not attained the status of a proper claimant.  As a consequence, the Board has no recourse but to find that the Appellant fails to meet the threshold requirement of surviving spouse for basic eligibility to receive DIC benefits (based on service-connected death).  Accordingly, the Board does not have to adjudicate whether the decedent (1) was a veteran (since he never served on active duty and was not service-connected for any disability at his death), and (2) was a veteran because of disability incurred or aggravated in ACDUTRA or disease incurred during INACDUTRA.  Without attaining the status of a proper claimant, the Appellant lacks standing to be eligible for DIC benefits.  Hence, the claim of entitlement to service connection for the cause of death for the purpose of receiving DIC benefits has no legal merit under the law and is denied.  Sabonis v. Brown, supra.


Service Connection for Accrued Benefits
As for accrued benefits, the law requires the "surviving spouse" status. As discussed above, the Appellant is not recognized by law as a surviving spouse for VA benefits purposes. Therefore, she does not meet the eligibility requirements for DIC, death benefits, or accrued benefits.  See 38 U.S.C.A. §§ 101(4), 5121; 38 C.F.R. §§ 3.57, 3.1000(a). 
Although the Appellant does not qualify as a proper claimant for the purpose of determining the matter of the cause of death to receive DIC benefits, in certain cases, a person that bears certain funeral expenses may be reimbursed from unpaid accrued benefits. 
In the absence of surviving spouse status, only so much of any accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial accrued benefits. 38 U.S.C.A. §§ 5121(a), 5121(a)(2); 38 C.F.R. § 3.1000(a). 
Here, there is evidence that the Appellant bore the costs of the decedent's funeral and burial. Because the decedent had claims pending at the time of his death for service connection for hypertension and residuals of a CVA, hearing loss, tinnitus, bronchitis, and sinusitis, it must be determined whether there were any accrued benefits for the purpose of reimbursing the Appellant for any such costs. 

Service Connection
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).
Establishing service connection generally requires competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a link between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2015).  However, the provisions governing continuity of symptomatology are limited to only those chronic disease listed at 38 C.F.R. § 3.309(a) and do not apply to other disabilities which might be considered chronic from a medical standpoint. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).
For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 
Sensorineural hearing loss is generally considered by VA to be an organic disease of the nervous system. See Adjudication Manual Rewrite, M21-1MR, III.iv.4.B.12.a. ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a)").
When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the individual became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA; or for INACDUTRA, there must be some evidence that the individual became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the individual would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  
To qualify for status as a "veteran" based on INACDUTRA there must have been an injury, to include a CVA during INACDUTRA.  In other words, the simple incurrence of a disease, e.g., hypertension, during INACDUTRA is not enough to qualify to service connection; rather, there must be an "injury" such as a CVA.  Here, it is undisputed that the decease did not have an injury, e.g., myocardial infarction, a cardiac arrest, or a CVA during INACDUTRA.  
However, the presumption of soundness upon entrance into military service is not applicable to periods of ACDUTRA or INACDUTRA unless the claimant is service-connected for disability related to that specific period of ACDUTRA or INACDUTRA and, also, there was an examination for entrance into the particular period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010). Similarly, if a claimant does not qualify as a "veteran" with respect to a particular claim, the claimant is not entitled to the benefit of the legal presumptions pertaining to service connection for certain chronic diseases.  Id; see also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).
The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  
Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  
Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  
Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Hypertension and Residuals of a CVA
There are lay statements and testimony that the decedent was first diagnosed with hypertension during an examination on a week-end drill, i.e., INACDUTRA, in either 1967 or 1969.  Nevertheless, all this lay evidence is clearly not correct.  This is because a medical history questionnaire in August 1965 noted a history of treatment for hypertension for six months, i.e., dating back to February 1965, and was taking medication in May 1965.  This is consistent with the report of Dr. V.B. in November 1967 that the decedent was found to have hypertension on examination in January 1965.  All this was between his second and third periods of ACDUTRA.  
Thus, the evidence shows that the decedent's hypertension first manifested between his second and third periods of ACDUTRA.  Moreover, he had begun taking medication for hypertension in May 1965, which also was between his second and third periods of ACDUTRA.  And this is despite the lay evidence that he did not take medication for hypertension during his service in the reserves, since the service clinical records clearly document otherwise.  
Because hypertension is a disease, and not an injury, service connection is not warranted on the basis of incurrence or aggravation during any period of INACDUTRA, e.g., week-end drills in the reserves.  
Thus, the only remaining question is whether the hypertension was aggravated, i.e., progressed at greater rate than normally expected during the third period of ACDUTRA from July 1965 to September 1965.  The Board finds that it did not.  The rationale is that Dr. V. B. found that the decedent's blood pressure in January 1965 had been 150/100, and he had been placed on medication.  However, on service examination in August 1965, during the third period of ACDUTRA, his blood pressure was 138/88.  In other words, it appears that, at least for a while, the decedent's blood pressure was adequately controlled with medication.  While Dr. V. B. reported in 1967 that the decedent's blood pressure progressively worsened, it was not stated when such progression had begun, much less that it began during the third period of ACDUTRA or prior to the third period of ACDUTRA with a continuation of progression during that period of ACDUTRA.  
Consequently, the Board finds that the hypertension was not incurred during the first or second periods of ACDUTRA but pre-existed and did not progressively worsen, i.e., was not aggravated, during the third period of ACDUTRA.  
The Board has considered the statements and testimony regarding hypertension but much of this suggests that the hypertension was first discovered in 1967 or later.  This is clearly not the case, as documented by credible and probative clinical records.  Moreover, while there is lay evidence that hypertension was first diagnosed during a period of "active" week-end duty, this can only be properly interpreted to mean that that is was found during a period of INACDUTRA.  Again, this is shown not to be the case and, moreover, because hypertension is a disease and not an injury, even if it had been first manifested during a period of INACDUTRA, e.g., a week-end drill, it is not a basis for granting service connection since only "injury" and not disease may be service-connected based on INACDTURA service, unless there is a myocardial infarction (heart attack) or CVA (stroke).  In this case it is undisputed that there was no heart attack and that a CVA did not occur until 1994, years after termination of service in the Navy reserves. 
Accordingly, service connection for hypertension and residuals of a CVA is not warranted for the purpose of accrued benefits.  

Hearing Loss and Tinnitus
If a service member has a chronic disease during service, it is expected that he would seek treatment or evaluation therefor.  As to this, 38 C.F.R. § 3.303(b) provides that "[f]or the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word ''Chronic'.''  In fact, it is assumed that a chronic disease is of such severity that, when shown as such during service, there is no requirement of evidentiary showing of continuity.  Consequently, if the servicemember did have a chronic disease during service, such as a sensorineural hearing loss or tinnitus, it would be expected that he would at least complain of it to appropriate medical personnel or otherwise seek treatment or evaluation.  However, the service treatment records are negative for signs, symptoms, history, complaint, treatment or diagnosis of hearing loss or tinnitus.  
In 1962, on examination prior to termination of his first period of ACDUTRA, it was reported that the decedent had had serous otitis while in Memphis from March to September 1962, i.e., during his first period of ACDUTRA.  However, testing of his hearing by other than audiometric testing revealed no hearing loss by VA standards.  Moreover, all subsequent audiometric testing revealed that he had no hearing loss by VA standards.  
A layperson is competent to attest to his personal perception of his hearing acuity and tinnitus during and after service.  However, the Board finds that the decedent's assertions that he has experienced hearing loss due to inservice acoustic trauma were not credible.  In this regard, a lack of contemporaneous medical evidence does not necessarily render lay assertions non-credible.  See Buchanan v. Nicholson, 7 Vet. App. 498, 511 (1998), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996).  In this regard, all audiometric testing during service in the reserves revealed that he did not have a hearing loss by VA standards.  
Here, there is some evidence of a hearing loss in private clinical records following the stroke in 1994.  However, there is also almost contemporaneous clinical evidence that his hearing was normal at that time.  In fact, he has never been shown to have had a hearing loss because not only were audiometric tests during his service within normal limits but he never had any audiometric testing after his service in the reserves.  Similarly, a thorough review of the postservice evidence shows that other than having filed a claim for hearing loss and tinnitus, he never actually complained of or sought evaluation or treatment for either hearing loss or tinnitus.  
In adjudicating a claim for service connection for tinnitus "[c]ontinuing symptoms, not treatment, must be the focus of the evidentiary analysis."  Fountain v. McDonald, No. 13-0540, slip op. at 7 (U.S. Vet. App. Feb. 9, 2015) (precedential panel decision) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  In this regard, a January 1995 private clinical record showed that he had no history of tinnitus, and this was years after his service in the reserves and after the 1994 stroke (CVA).  
Also, there is no evidence that the decedent's lay statements or testimony describing symptoms during service were supported by a later diagnosis of a hearing loss by VA standards or tinnitus by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Also, he has not reported having had a contemporaneous medical diagnosis of a hearing loss or tinnitus during service, and he has not described symptoms supported by a later diagnosis or opinion by a medical professional.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
While posited as lay evidence, the belief that the inservice noise exposure was the cause or a precursor of hearing loss and tinnitus, it is actually a medical opinion in the guise of lay evidence and, as such, is not competent.
The Board declines to equate the mere presence of the decedent near inservice sources of loud noise and acoustic trauma with permanent hearing loss and tinnitus from injury to the ears caused by acoustic trauma.  Although the decedent, like virtually all servicemembers was most likely exposed to loud noise at some time during military service, this does not automatically mean there was injury caused thereby.  The decedent and the representative have not pointed to any such statutory or regulatory presumption, and the Board is aware of none.  Thus, while conceding that he was exposed to loud noise, the Board rejects the notion that acoustic trauma resulting in chronic hearing loss and tinnitus should be conceded.
Accordingly, service connection for bilateral hearing loss and tinnitus, for the purpose of accrued benefits, is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Bronchitis
The service records show that the decedent did have a chronic cough during his service in the reserves.  However, as noted above, 38 C.F.R. § 3.303(b) provides that not every manifestation of cough during service will permit service connection for pulmonary diseases first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  
The earliest evidence of bronchitis is a private clinical record in January 1995 which noted a history of respiratory infections and bronchitis, occurring several times yearly, and sometimes requiring antibiotics.  However, neither this clinical record nor any other evidence, lay or medical, relates such a history of bronchitis or treatment with antibiotics, to any period of ACDUTRA, nor to a cough during any period of ACDUTRA.  
Accordingly, even with consideration of the favorable resolution of doubt, service connection for bronchitis is not warranted.  


ORDER

Entitlement to recognition by VA as a surviving spouse for purposes of establishing basic eligibility to VA death benefits is denied. 
Entitlement to service connection for the cause of death for the purpose of receiving DIC benefits is denied. 
Entitlement to service connection for hypertension and residuals of a CVA, hearing loss, tinnitus, and bronchitis, for the purpose of accrued benefits, is denied.


REMAND

With respect to the claim for service connection for sinusitis, for the purpose of accrued benefits, the service records show that a medical examination was conducted in September 1962 prior to separation from his 6 months of ACDUTRA and in an adjunct medical history questionnaire it was reported that the decedent had had sinusitis while in Memphis from March to September 1962.  
In an adjunct medical history questionnaire on annual service medical examination in August 1965, during a period of ACDUTRA, the decedent reported a history of sinusitis.  He reported having had an operation on his nose.  He had had running ears in his childhood and since then had had sinus trouble which was aggravated at times.  He had a deviated septum for which an operation had been advised.
On annual examination in June 1966 he was found to have a deviated septum to the left which was not considered disqualifying.  In an adjunct medical history questionnaire, the decedent reported having sinusitis.  Surgery was scheduled in one month for a deviated nasal septum.  
While it may not be possible to render an opinion based on the evidence as it stands, there remains the possibility that the decedent did have chronic sinusitis of service origin, i.e., a disease that manifested during ACDUTRA in 1962.  In the judgment of the Board it would be helpful if a medical opinion could be obtained from a review of the evidence of record as to whether the decedent had the onset of chronic sinusitis during his period of ACDUTRA in 1962 or if such condition was aggravated during ACDUTRA in 1965.  
Moreover, if service connection were to be granted for sinusitis, for the purpose of accrued benefits, the decedent would then be a "veteran" and, also, it is possible that this finding could create funds from which certain burial benefits might be paid to the Appellant.  
In this regard, by letter of December 2003 the Appellant was notified that her claim for accrued benefits was denied and, so, there were no accrued amount payable at the death of the decedent.  
By letter of January 2004 the Appellant was notified that VA would not pay her claim for the nonservice-connected burial allowance because: (1) the veteran was not in receipt of nor entitled to disability compensation or pension on the date of death; or (2) the veteran did not have a claim pending on the date of death which would have resulted in entitlement to disability compensation or pension; or (3) at the time of death, the veteran was not hospitalized by VA nor traveling under proper authority and at VA expense for the purpose of examination, treatment or care.
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send to the Appellant a letter requesting that she provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the issue on appeal, i.e., service connection for sinusitis, that is not currently of record. 

The AOJ should also clearly explain to the Appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2. The AOJ should arrange for a VA medical professional with appropriate expertise to review the record and to provide an opinion that addresses the following questions:  

a. Is it at least as likely as not (a 50 percent or greater probability) that the decedent had the onset of sinusitis during the period of ACDUTRA from March 1962 to September 1962?

b. Is it at least a likely as not (a 50 percent or greater probability) that during the periods of ACDUTRA from July to September 1964, or from July to September 1965, chronic sinusitis progressed at a greater rate than normally expected according to acceptable medical authority?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply in this case, which may reasonably explain the medical guidance in the study of this case.  

3. Thereafter, the AOJ should re-adjudicate the issues of entitlement to service connection for sinusitis for the purpose of accrued benefits, and entitlement to burial benefits. If the determinations remain adverse, the AOJ should issue a Supplemental Statement of the Case (SSOC) and provide the Appellant and her representative the appropriate period of time within which to respond, if they so desire. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


